IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






PD-1373-09


RONNIE DUANE MASON, Appellant

v.


THE STATE OF TEXAS





ON DISCRETIONARY REVIEW OF CASE 07-07-0383-CR OF
THE SEVENTH COURT OF APPEALS,

POTTER COUNTY




 Womack, J., filed a concurring opinion.


	Although I join the Court's judgment, I would follow the reasoning of the Supreme
Court's opinion in United States v. Mechanik, 475 U.S. 66, which this Court's opinion quotes
(ante, at 8), rather than Justice O'Connor's concurring opinion.

Filed October 6, 2010.
Publish.